Title: From John Adams to United States Senate, 8 May 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States May 8. 1798

I nominate Silas Talbot of New York, James Sever of Massachusetts Richard Dale of Pennsylvania, and Stephen Decatur of Pennsylvania, to be Captains in the Navy of the United States.
Miles Cary of Virginia and Daniel Carmick of Pennsylvania to be Lieutenants of Marines
John Rush of Pennsylvania to be a Surgeon and John Parker of New York to be a Surgeons Mate of the Ship Ganges.
It is to be understood that these Officers are not to be intitled to pay, untill called into actual Service.

John Adams